DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected as indefinite for the recitation of “the bridge member having a long axis and the first edge” in lines 4-5.  The limitation appears to be incomplete.
Claim 13 is rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney (US Patent Pub. 20170065275A1) in view of  Bowman et al (US Patent 7214232B2).
Cheney discloses a staple (elastic orthopedic implant and method of manufacturing thereof).  Specifically in regards to claim 1, Cheney discloses a bridge member (51) having a top surface, and an opposing bottom surface defining a thickness (thickness shown in Fig. 8) between and defining a first edge (53) and a second opposing edge (54) to define a width between them and the bridge member (51) having a long axis; and at least one pair of a first leg (56) having a first leg width and a second leg (57) having a second leg width and being spaced apart along the long axis and each leg (56,57) being joined to the bridge member (51) at a shoulder (61,62) having a width which is larger than the first and second leg widths (width shown in Fig. 9) (As can be seen in Fig. 8-9, the bridge has a constant thickness and the corners 61,62 are wider than legs 56,57.) (Fig. 7-9; and Para. [0010]-0[0012]). However, the reference is silent as to the bridge having a complex curve to form a diamond like shape.
Bowman discloses a staple (elastic orthopedic implant and method of manufacturing thereof).  Specifically in regards to claim 1, Bowman discloses a staple (1000) having a bridge member (1055 having 1080) having a top surface, and an opposing bottom surface defining a thickness (thickness shown in Fig. 38) between and defining a first edge and a second opposing edge to define a width between them and the bridge member (1055) having a long axis; and the first and second edges (sides of 1055) each having a complex curve along the axis so as to form a diamond-like shape (shape created by 1086) between two waist areas (Fig. 37-39;  Col. 14 lines 39-60).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bridge (51) of Cheney to have a diamond like shape as taught in Bowman in order to have a means to provide effective retention of an implant graft and maintain contact of the implant against a bone (Col. 15 lines 30-33).
In regards to claims 2-3, Cheney discloses wherein the staple is a superelastic material; and wherein the superelastic material is Nitinol (Para. [0014]).
In regards to claims 4, Cheney discloses wherein the bridge thickness between the top surface and the bottom surface is constant (Fig. 8).

In regards to claims 5 and 8-9, Cheney discloses a staple inserter system (elastic orthopedic implant and method of manufacturing thereof).  Specifically, Cheney discloses a staple (50) comprising a bridge member (51) having a top surface, and an opposing bottom surface defining a thickness (thickness shown in Fig. 8) between and defining a first edge (53) and a second opposing edge (54) to define a width between them and the bridge member (51) having a long axis; and at least one pair of a first leg (56) having a first leg width and a second leg (57) having a second leg width and being spaced apart along the long axis and each leg (56,57) being joined to the bridge member (51) at a shoulder (61,62) having a width which is larger than the first and second leg widths (width shown in Fig. 9) (As can be seen in Fig. 8-9, the bridge has a constant thickness and the corners 61,62 are wider than legs 56,57.) (Fig. 7-9; and Para. [0010]-0[0012]). Cheney also discloses wherein an inserter having surface that constrains the widened area on the bridge of the staple (50) (Cheney discloses wherein the staple 50 is pre-loaded onto insertion tools that maintain the leas in parallel position for later insertion into bone.) (Para. [0014]). However, the reference is silent as to the bridge having a complex curve to form a widened area.
Bowman discloses a staple (elastic orthopedic implant and method of manufacturing thereof).  Specifically in regards to claim 5, Bowman discloses a staple (1000) having a bridge member (1055 having 1080) having a top surface, and an opposing bottom surface defining a thickness (thickness shown in Fig. 38) between and defining a first edge and a second opposing edge to define a width between them and the bridge member (1055) having a long axis; and the first and second edges (sides of 1055) each having a complex curve along the axis so as to form a widened area (shape created by 1086) between two waist areas (Fig. 37-39;  Col. 14 lines 39-60).  In regards to claims 8-9, Bowman discloses wherein the widened area (area with 1080) is a node; and wherein the widened area includes two opposing v-shapes at a center along the long axis of the bridge member (1055) (Fig. 37).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bridge (51) of Cheney to have a widened area as taught in Bowman in order to have a means to provide effective retention of an implant graft and maintain contact of the implant against a bone (Col. 15 lines 30-33).

In regards to claim 10 and 13, Cheney discloses a staple (elastic orthopedic implant and method of manufacturing thereof).  Specifically, Cheney discloses a bridge member (51) having a top surface, and an opposing bottom surface defining a thickness (thickness shown in Fig. 8) between and defining a first edge (53) and a second opposing edge (54) to define a width between them and the bridge member (51) having a long axis; and at least one pair of a first leg (56) having a first leg width and a second leg (57) having a second leg width and being spaced apart along the long axis and each leg (56,57) being joined to the bridge member (51) at a shoulder (61,62) having a width which is larger than the first and second leg widths (width shown in Fig. 9) (As can be seen in Fig. 8-9, the bridge has a constant thickness and the corners 61,62 are wider than legs 56,57.) (Fig. 7-9; and Para. [0010]-0[0012]). However, the reference is silent as to the bridge having thickened area.
Bowman discloses a staple (elastic orthopedic implant and method of manufacturing thereof).  Specifically in regards to claim 10, Bowman discloses a staple (1000) having a bridge member (1055 having 1080) having a top surface, and an opposing bottom surface defining a thickness (thickness shown in Fig. 38) between and defining a first edge and a second opposing edge to define a width between them and the bridge member (1055) having a long axis; and the first and second edges (sides of 1055) each having a complex curve along the axis so as to form a widened area (shape created by 1086) between two waist areas (Fig. 37-39;  Col. 14 lines 39-60).  In regards to claim 13, Bowman discloses wherein the widened area (area with 1080) is a node (Fig. 37).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bridge (51) of Cheney to have a widened area as taught in Bowman in order to have a means to provide effective retention of an implant graft and maintain contact of the implant against a bone (Col. 15 lines 30-33).
In regards to claim 11, Cheney in view of Bowman discloses a staple as recited above.  However, they are silent as to the percentage of width in the central area.  Bowman further discloses wherein the bridge (1055) width is not constant and includes a first area having a width n (area on either side of 1080) and a second area (width of 1080) which is a thickened area having a width that it at least 20% more than n (Fig. 37). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bridge (51) of Cheney to have a widened area as taught in Bowman in order to have a means to provide effective retention of an implant graft and maintain contact of the implant against a bone (Col. 15 lines 30-33).
In regards to claim 12, Cheney in view of Bowman discloses a staple as recited above.  However, they are silent as to where the widened area is located.  Bowman further discloses wherein the thickened area (1080) is in the center of the bridge (1055) (Fig. 37). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bridge (51) of Cheney to have a widened area as taught in Bowman in order to have a means to provide effective retention of an implant graft and maintain contact of the implant against a bone (Col. 15 lines 30-33).
In regards to claim 14, Cheney in view of Bowman discloses a staple as recited above.  However, they are silent as to the shape of the widened area.  Bowman further discloses wherein the node forms a portion of a diamond shape (Fig. 37). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bridge (51) of Cheney to have a widened area as taught in Bowman in order to have a means to provide effective retention of an implant graft and maintain contact of the implant against a bone (Col. 15 lines 30-33).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney in view of Bowman as applied to claim 5 above, and further in view of Cheney (US Patent D705930A, cited herein as Pat. ‘930).
Cheney in view of Bowman discloses a staple as recited above having a widened area on the bridge of the staple and a pair of legs on either end of the staple.  However, they are silent as to the legs having engagement features.  Pat. ‘930 discloses a staple (orthopedic staple).  Specifically, Pat. ‘930  discloses a staple (see Fig. 8-14) having a top surface, and an opposing bottom surface defining a thickness between and defining a first edge  and a second opposing edge to define a width between them and the bridge member having a long axis; and at least one pair of a first leg having a first leg width and a second leg having a second leg width and being spaced apart along the long axis and each leg being joined to the bridge member at a shoulder having a width which is larger than the first and second leg widths (see Fig. 1 below and Fig. 8-14).  In regards to claims 6-7, Pat. ‘930 discloses wherein two of the pair of first legs and the second legs include an engagement feature; and wherein the engagement feature is a plurality of ridges (Fig. 1 below and Fig. 8-14).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify combination by modifying the legs (56,57) of Cheney to have engagement features in the form of ridges as taught in Pat. ‘930 in order to have another means to allow for the staple to adhere to the insertion location and prevent backout.


    PNG
    media_image1.png
    518
    581
    media_image1.png
    Greyscale

Figure 1: Pat. '930  demonstrating the features of the staple.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775